

116 HR 294 IH: Election Day Holiday Act of 2019
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 294IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Ms. Eshoo (for herself, Mr. McEachin, Mr. Espaillat, Mr. Hastings, Mrs. Napolitano, Mr. Cohen, Mr. Moulton, Ms. Norton, Mr. Schiff, Mr. Luján, Ms. Clarke of New York, Mrs. Beatty, Ms. Jayapal, Mr. DeSaulnier, Mr. Khanna, Mr. Ted Lieu of California, Mr. Raskin, Mr. Blumenauer, Mr. Brown of Maryland, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo treat the Tuesday next after the first Monday in November in the same manner as any legal public
			 holiday for purposes of Federal employment, and for other purposes.
	
 1.Short titleThis Act may be cited as the Election Day Holiday Act of 2019. 2.Treatment of Election Day in same manner as legal public holiday for purposes of Federal employmentFor purposes of any law relating to Federal employment, the Tuesday next after the first Monday in November in 2020 and each even-numbered year thereafter shall be treated in the same manner as a legal public holiday described in section 6103 of title 5, United States Code.
 3.Sense of Congress regarding treatment of day by private employersIt is the sense of Congress that private employers in the United States should give their employees a day off on the Tuesday next after the first Monday in November in 2020 and each even-numbered year thereafter to enable the employees to cast votes in the elections held on that day.
		